DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments to Jin are moot as Jin now relies on a secondary reference to modify the range of wt% of the surface ZrO2 material.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (PGPUB 2016/0049645) and further in view of Toyama et al (PGPUB 2016/0099460).
Claim 1, 4: Zheng teaches a cathode material for use in lithium ion secondary battery having a coating thereon [Abstract]. Zheng teaches the cathode material to comprise LiNiCoMO2 material [0018]. The material is taught to be: 
    PNG
    media_image1.png
    81
    291
    media_image1.png
    Greyscale
 whereby a nickel rich material is explicitly taught (e=0). The outer surface of the coating portion is further coated with at least one Lewis base in order to remove HF at the interface between the cathode material and the electrolyte [0030]. The materials are selected from ZrO2 [0031]. The amount of Lewis base accounts for 0.1-5% the weight of the active material [0032]. 
Zheng is silent to teach the incorporation of LiOH into the active material. 
Toyama teaches a positive electrode particle of LiNiCoMO2 which is nickel rich [abstract]. It is discovered that the decomposition of the electrolyte solution caused by contact between LiOH and the electrolyte solution appears to reduce the charge-discharge cyclability the positive electrode material based upon LiOH interaction with HF [0027]. The total amount of free lithium is controlled to have LiOH with a 0.08% by weight [0077]. It would have been obvious to one having ordinary skill in the art at the . 

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (PGPUB 2016/0049645) and Toyama et al (PGPUB 2016/0099460), as applies to claim 1 above, and further in view of Jin et al (PGPUB 2016/0181593) 
Claim 3: Zheng is silent to teach a portion of the ZrO2 to be fluorinated. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The cathode active material comprises Li, Ni, Mn, Co, O [0011-0012]. The cathode is taught to comprise LiOH [0008]. The surface of the film is taught to comprise zirconium oxide [0015]. Jin teaches zirconium oxide is treated with an amount to fluorinate in a manner to prevent contact of the LiOH, excess lithium, of the active material from coming in contact with the hydrofluoric acid in the electrolyte [0015]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the ZrO2 material on the surface of the positive active material of Zheng to include fluorination as taught by Jin in order to improve the battery properties by lowering the effect of HF on the positive electrode active material. 
Claim 6: Zheng is silent to specify the amount of the coverage of the oxide to the positive electrode active material. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The cathode active material comprises Li, Ni, Mn, Co, O [0011-0012]. The cathode is taught to comprise LiOH [0008]. The surface of the film is taught to comprise zirconium oxide [0015]. The coating amount of oxide to be 60-100% [0027]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the coating amount of Zheng to include 60-90% as taught by Jin in . 

Claims 1, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (PGPUB 2016/0049645) and further in view of Jin et al (PGPUB 2016/0181593) 
Claim 1: Zheng teaches a cathode material for use in lithium ion secondary battery having a coating thereon [Abstract]. Zheng teaches the cathode material to comprise LiNiCoMO2 material [0018]. The material is taught to be: 
    PNG
    media_image1.png
    81
    291
    media_image1.png
    Greyscale
 whereby a nickel rich material is explicitly taught (e=0). The outer surface of the coating portion is further coated with at least one Lewis base in order to remove HF at the interface between the cathode material and the electrolyte [0030]. The materials are selected from ZrO2 [0031]. The amount of Lewis base accounts for 0.1-5% the weight of the active material [0032]. 
Zheng is silent to teach the incorporation of LiOH into the active material. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The battery comprises an anode, cathode, and electrolyte separator therebetween [0035]. The cathode active material is taught to be Li, Ni, Mn, Co, O [0011-0012]. The surface of the film is taught to comprise zirconium oxide [0015]. The cathode is taught to comprise LiOH [0008]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the positive electrode active material of Zheng to include LiOH as taught by Jin in order to comprise free lithium material that is capable of improving the charge properties of the battery. It is examiner’s understanding that it is well established the LiOH of the battery chemistry presented in the instant claim and the prior art that LiOH 
Claim 3: Zheng is silent to teach a portion of the ZrO2 to be fluorinated. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The cathode active material comprises Li, Ni, Mn, Co, O [0011-0012]. The cathode is taught to comprise LiOH [0008]. The surface of the film is taught to comprise zirconium oxide [0015]. Jin teaches zirconium oxide is treated with an amount to fluorinate in a manner to prevent contact of the LiOH, excess lithium, of the active material from coming in contact with the hydrofluoric acid in the electrolyte [0015]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the ZrO2 material on the surface of the positive active material of Zheng to include fluorination as taught by Jin in order to improve the battery properties by lowering the effect of HF on the positive electrode active material. 
Claim 6: Zheng is silent to specify the amount of the coverage of the oxide to the positive electrode active material. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The cathode active material comprises Li, Ni, Mn, Co, O [0011-0012]. The cathode is taught to comprise LiOH [0008]. The surface of the film is taught to comprise zirconium oxide [0015]. The coating amount of oxide to be 60-100% [0027]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the coating amount of Zheng to include 60-90% as taught by Jin in order to improve the contact area interactions between the cathode active material and the electrolyte [0027]. 

s 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (PGPUB 2016/0049645) and Jin et al (PGPUB 2016/0181593), as applies to claim 1 above, and further in view of Toyama et al (PGPUB 2016/0099460).
Claim 5: Zheng is silent to teach the amount of LiOH in the positive electrode active material. 
Toyama teaches a positive electrode particle of LiNiCoMO2 which is nickel rich [abstract]. It is discovered that the decomposition of the electrolyte solution caused by contact between LiOH and the electrolyte solution appears to reduce the charge-discharge cyclability the positive electrode material based upon LiOH interaction with HF [0027]. The total amount of free lithium is controlled to have LiOH with a 0.08% by weight [0077]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the amount of free lithium of Zheng to include LiOH being controlled within the positive electrode material as taught by Toyama in order to provide a positive electrode with low resistance, high capacity, and high-charge-discharge cyclability [0017]. 

Claims 1, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (PGPUB 2016/0181593) and further in view of Zheng et al (PGPUB 2016/0049645)
Claim 1: Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The battery comprises an anode, cathode, and electrolyte separator therebetween [0035]. The cathode active material is taught to be Li, Ni, Mn, Co, O [0011-0012]:

    PNG
    media_image2.png
    94
    402
    media_image2.png
    Greyscale

The instant claim “e” when zero is not present. “A” of the instant claim is Mn. 
The surface of the film is taught to comprise zirconium oxide [0015]. The cathode is taught to comprise LiOH [0008]. 
2 and F is exemplified to be within the range 0.001-0.1wt% based on the total weight of the cathode active material [0020]. Jin establishes the upper limit, if too above 0.1wt% may have an impact on the specific capacity [0021]. Examiner would like to address that Jin presents the scientific discovery of a ZrO2 material that is fluorinated as a means to protect from HF of the electrolyte interacting with the LiOH of the active material whereby too much of ZrO2 may contribute to negative charge characteristics; these features align with fundamental teachings presented in the instant application. The teaching of the scientific fundamentals leads to the evaluation of the ranges of the prior art to be strongly aligned with the instant claimed material as there does not appear to be a recognized scientific consideration that is separate from that of the prior art teachings and findings. Obviousness rationale for optimization of ranges is heavily relied upon because the same motivations are present in the instant claimed invention as well as the prior art. 
Zheng teaches a cathode material for use in lithium ion secondary battery having a coating thereon [Abstract]. Zheng teaches the cathode material to comprise LiNiCoMO2 material [0018]. The outer surface of the coating portion is further coated with at least one Lewis base in order to remove HF at the interface between the cathode material and the electrolyte [0030]. The materials are selected from ZrO2 [0031]. The amount of Lewis base accounts for 0.1-5% the weight of the active material [0032]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the amount of ZrO2 of Jin to include 0.1-1wt% as taught by Zheng in order to produce a nickel rich cathode material that has good thermal stability and excellent charging/discharging cycle while retaining high capacity [0010]. Examiner presents that one having ordinary skill in the art would have adjusted the amount of ZrO2 in the outermost layer to be within the claimed range though the prior art description and routine experimentation of known cathode active materials. It is interpreted that one 
    PNG
    media_image1.png
    81
    291
    media_image1.png
    Greyscale
 would require a reworking when higher nickel concentration ranges are incorporated. 
Additionally, the claim recites “0.1 wt% or more” whereby Jin exemplifies 0.1wt% and therefore teaches a quantity within the claimed range, whereby applicant cannot have coverage for such amount.
Claim 3: Jin teaches a portion of the zirconium oxide to be zirconium fluoride on the surface of the active material [0015]. 
Claim 6: Jin teaches the coating amount of oxide to be 60-100% [0027]. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (PGPUB 2016/0181593), as applies to claim 1 above, and further in view of Toyama et al (PGPUB 2016/0099460).
Claim 5: Jin is silent to teach the amount of LiOH in the positive electrode active material. 
Toyama teaches a positive electrode particle of LiNiCoMO2 which is nickel rich [abstract]. It is discovered that the decomposition of the electrolyte solution caused by contact between LiOH and the electrolyte solution appears to reduce the charge-discharge cyclability the positive electrode material based upon LiOH interaction with HF [0027]. The total amount of free lithium is controlled to have LiOH with a 0.08% by weight [0077]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the amount of free lithium of Jin to include LiOH being controlled within the positive electrode material as taught by Toyama in order to provide a positive electrode with low resistance, high capacity, and high-charge-discharge cyclability [0017]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.